Name: Decision No 1/96 of the Association Council association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 16 July 1996 amending, through the setting up of a Joint Consultative Committee, Decision No 1/94 adopting the rules of procedure of the Association Council
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy;  EU institutions and European civil service
 Date Published: 1996-08-02

 Avis juridique important|21996D0802(01)Decision No 1/96 of the Association Council association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 16 July 1996 amending, through the setting up of a Joint Consultative Committee, Decision No 1/94 adopting the rules of procedure of the Association Council Official Journal L 192 , 02/08/1996 P. 0017 - 0018DECISION No 1/96 OF THE ASSOCIATION COUNCIL association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 16 July 1996 amending, through the setting up of a Joint Consultative Committee, Decision No 1/94 adopting the rules of procedure of the Association Council (96/462/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (1), and in particular Article 109 thereof,Whereas dialogue and cooperation between economic and social interest groups in the European Community and those in Hungary can make a major contribution to the development of their relations;Whereas it seems appropriate that such cooperation should be organized at the level of the members of the Economic and Social Committee of the European Communities, of the one part, and of the representatives of the economic and social interest groups meeting within Hungary's National Council for the Reconciliation of Interests, of the other part, by the setting up of a Joint Consultative Committee;Whereas this means that the rules of procedure of the Association Council, adopted by Decision No 1/94 (2), need to be amended accordingly,HAS DECIDED AS FOLLOWS:Article 1 The following Articles shall be added to the rules of procedure of the Association Council:'Article 16Joint Consultative CommitteeA Joint Consultative Committee is hereby established with the task of assisting the Association Council with a view to promoting dialogue and cooperation between the economic and social interest groups in the European Community and those in Hungary. Such dialogue and cooperation shall encompass all economic and social aspects of relations between the Community and Hungary, as they arise in the context of implementation of the Europe Agreement. The Committee shall express its views on questions arising in these areas.Article 17The Joint Consultative Committee shall comprise six representatives of the Economic and Social Committee of the European Communities, on the one hand, and six representatives of the economic and social interest groups meeting within Hungary's National Council for the Reconciliation of Interests, on the other hand.The Committee shall carry out its activities on the basis of consultation by the Association Council or, as concerns the promotion of the dialogue between the economic and social interest groups, on its own initiative.Members shall be chosen to ensure that the Committee is as faithful a reflection as possible of the various economic and social interest groups in both the European Community and Hungary.The Committee shall be co-chaired by a member of the Economic and Social Committee of the European Communities and a Hungarian member.The Committee shall adopt its own Rules of Procedure.Article 18The Economic and Social Committee of the European Communities, on the one hand, and the economic and social interest groups within Hungary's National Council for the Reconciliation of Interests, on the other hand, shall each defray the expenses they incur by reason of their participation in the meetings of the Joint Consultative Committee and of its working groups with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpreting at meetings translation and reproduction of documents shall be borne by the Economic and Social Committee, with the exception of expenditure in connection with interpreting or translation into or from Hungarian, which shall be borne by the economic and social interest groups within Hungary's National Council for the Reconciliation of Interests.Other expenditure relating to the material organization of meetings shall be borne by the Party which hosts the meetings.`Article 2 This Decision shall enter into force on the first day of the second month following the date of its adoption.Done at Brussels, 16 July 1996.For the Association CouncilThe PresidentD. SPRING(1) OJ No L 347, 31. 12. 1993, p. 2.(2) OJ No L 242, 17. 9. 1994, p. 23.